DETAILED ACTION

This office action is in regards to a Patent Prosecution Highway request to a 371 application filed October 27, 2020 claiming priority to PCT/US2020/036886 filed June 10, 2020 and provisional application 62/883,679 filed August 7, 2019.  Claims 3, 9, 10, 14, and 15 have been amended. Claims 1-16 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US 5,902,854 B1) in view of Chaudhary et al. (WO 2016/176034 A1).
In regards to claims 1 and 16, Kelley et al. disclose a polymer composition comprising (a) 30 – 99.9 wt.% of at least one ethylene interpolymer with a melt index of 0.1-100 g/10min; (b) 0.1-10 wt.% of polydimethylsiloxane (PDMS); and (c) less than 20 wt.% of a maleic anhydride grafted ethylene 
Kelley et al. do not disclose that the polydiorgansiloxane is bis-hydroxyl terminated.
Chaudhary et al. disclose a polymer composition of silane-functionalized ethylene-based homopolymers and interpolymers with a melt index of 0.1 – 50 g/10min in the amount of 35-95 wt.% and hydroxyl-terminated polydimethylsiloxane having a viscosity of 1500 to 200,00 cPs (= 1500 to 200,000 mPa•s) and not exceeding 15 wt.% based on the total weight of the composition, and may comprise a filler therefore Chaudhary et al. are in the same technical field as Kelley et al. [Claim 1; 0025, 0027, 0039, 0042, 0046, 0053].  Chaudhary et al. disclose the control of crosslinking of the composition improves the scorch resistance and it is known in the art that crosslinking improves the abrasion resistance of a polymer composition. Therefore, it is obvious to one of ordinary skill to combine the hydroxyl-terminated polydimethylsiloxane of Chaudhary et al. with the composition of Kelley et al. to improve the scorch resistance and abrasion resistance. 
In regards to claim 2, Kelley et al. disclose a polymer composition comprising (a) 30 – 99.9 wt.% of at least one ethylene interpolymer with a melt index of 0.1-100 g/10min, preferably 0.1-30 g/10min and a density of 0.85 – 0.945 g/cm3 [Claims 1, 3; Col. 3, lines 63-65; Col. 4, lines 47-53; Col. 6, lines 19-21].
In regards to claim 3, Kelley et al. disclose interpolymers of ethylene with at least one C3-C20 α-olefin [Col. 6, lines 1-2] and in the non-limiting examples disclose ethylene/1-octene copolymers (Engage 8100, 8150, 8003, 8200, 8180) [Example A, Other Examples; Tables1-4].
In regards to claim 4, Kelley et al. disclose 10 wt.% of an ethylene/propylene copolymer having a melt index of 65 g/10min which was grafted with 1.2 wt.% of maleic anhydride in non-limiting Example A and would be obvious to one of ordinary skill in the art to selectively apply an ethylene/propylene copolymer having the specific melt index of the instant claim.
In regards to claims 5-6, Chaudhary et al. disclose a hydroxyl-terminated polydimethylsiloxane of the instant formula having a viscosity of 1500 to 200,00 cPs (= 1500 to 200,000 mPa•s), n is less than 500 (corresponds to x of the instant formula), R is a methyl group,  and the hydroxyl-terminated 
In regards to claims 7-8, Kelley et al. [Col. 5, lines 21-25] and Chaudhary et al. [0053] disclose a filler such as talc may or may not be used in the composition and Chaudhary discloses if it is used, the filler is used in the amount of 2-80 wt.% based on the weight of the polymer [0053]. 
In regards to claim 9, Kelley et al. disclose the combined weights of (a), (b), (c), and (d) would total 100 wt.% of the composition [Claims 1, 5, 6; Col.1, line 40 – Col. 2, line 2; Col. 6, lines 19-21, 55-57, 62-64].

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US 5,902,854 B1) in view of Chaudhary et al. (WO 2016/176034 A1) and further in view of Chevalier et al. (WO 2017/186586 A1). 
The rejection of Claim 1 is adequately set forth in Paragraph 4 above and is incorporated herein by reference.
Kelley et al. and Chaudhary et al. do not disclose a method for preparing a composition for a wood plastic composite article. 
Chevalier et al. disclose a method for preparing a composition comprising a hydrosilylation catalyst (C) in the amount of 0.0001 – 0.02 wt.% reacting with an organohydrogenpolysiloxane compound (B) in the amount of 0.01 – 15 wt.%, an organopolysiloxane compound (A) in the amount of 1-55 wt.%, and an organic copolymer (D) comprising 0.1-20 mole% of ethylene and in the amount of 0.5 – 14 wt.%, wherein all weights are based on the total weight of the composition [0021, 0025, 0027, 0032, 0034].  Chevalier et al. disclose the further the fillers of polysaccharides and cellulose derivatives (e.g., lignocellulose) [Col. 7, lines 10-11]. 
In regards to claim 11, Chevalier et al. disclose the fillers of polysaccharides and cellulose derivatives, which would comprise lignocellulose-based fillers [Col. 7, lines 10-11].
In regards to claims 12-13, Chaudhary et al. disclose high-density polyethylene (HDPE), medium-density polyethylene (MDPE), low-density polyethylene (LDPE), linear-low density polyethylene (LLDPE), very-low-density polyethylene (VLDPE), and ultra-low-density polyethylene (ULDPE) [0027] and .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US 5,902,854 B1) in view of Chaudhary et al. (WO 2016/176034 A1) and further in view of Chevalier et al. (WO 2017/186586 A1) and Parikh et al. (US 2003/0119974 A1). 
The rejection of Claims 1 and 10 is adequately set forth in Paragraphs 4 and 5 above and is incorporated herein by reference.
Kelley et al., Chaudhary et al., and Chevalier et al. do not disclose a method to fabricate a wood plastic composite article. 
Parikh et al. disclose the application of a composition comprising ethylene and a filler to wood [Claims 10, 13, 15; 0088-0104].
In regards to claim 15, Parikh et al. disclose the wood plastic article is used for flooring and wood [Claim 15].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD GRINSTED/Examiner, Art Unit 1763